 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 2297 
 
AN ACT 
To promote the development of the Southwest waterfront in the District of Columbia, and for other purposes. 
 
 
1.Promoting Development of Southwest Waterfront 
(a)Updated Description of PropertySection 1 of the Act entitled An Act to authorize the Commissioners of the District of Columbia on behalf of the United States to transfer from the United States to the District of Columbia Redevelopment Land Agency title to certain real property in said District, approved September 8, 1960 (sec. 6–321.01, D.C. Official Code), is amended by striking all that follows the colon and inserting the following: The property located within the bounds of the site the legal description of which is the Southwest Waterfront Project Site (dated October 8, 2009) under Exhibit A of the document titled Intent to Clarify the Legal Description in Furtherance of Land Disposition Agreement, as filed with the Recorder of Deeds on October 27, 2009 as Instrument Number 2009116776.. 
(b)Clarification of Method of TransferSection 1 of such Act (sec. 6–321.01, D.C. Official Code) is amended by inserting by one or more quitclaim deeds immediately after to transfer.  
(c)Clarification of relation to master development planSection 2 of such Act (sec. 6–321.02, D.C. Official Code) is amended— 
(1)by striking an urban renewal plan and inserting a master plan; and 
(2)by striking such urban renewal plan and inserting such master plan.  
(d)Expanding Permitted Dispositions and Uses of Certain PropertySection 4 of such Act (sec. 6–321.04, D.C. Official Code) is amended to read as follows:  
 
4.The Agency is hereby authorized, in accordance with the District of Columbia Redevelopment Act of 1945 and section 1, to lease or sell to a redevelopment company or other lessee or purchaser such real property as may be transferred to the Agency under the authority of this Act.. 
(e)Repeal of Reversion 
(1)RepealSection 5 of such Act (sec. 6–321.05, D.C. Official Code) is repealed. 
(2)Conforming amendmentSection 3 of such Act (sec. 6–321.03, D.C. Official Code) is amended by striking Subject to the provisions of section 5 of this Act, the and inserting The. 
(f)Clarification of Role of District of Columbia as Successor in InterestSection 8 of such Act (sec. 6–321.08, D.C. Official Code) is amended by striking the terms and all that follows and inserting any reference to the Agency shall be deemed to be a reference to the District of Columbia as the successor in interest to the Agency..  
2.Clarification of permitted activities at municipal fish marketThe Act entitled An Act Authorizing the Commissioners of the District of Columbia to make regulations respecting the rights and privileges of the fish wharf, approved March 19, 1906 (sec. 37–205.01, D.C. Official Code), is amended— 
(1)by striking operate as a municipal fish wharf and market and inserting operate as a market and for such other uses as the Mayor determines to be appropriate; 
(2)by striking , and said wharf shall constitute the sole wharf for the landing of fish and oysters for sale in the District of Columbia; and 
(3)by striking operation of said municipal fish wharf and market and inserting operation of said market.  
3.Maine lobsterman memorial 
(a)In generalExcept as provided in subsection (b), nothing in this Act or any amendment made by this Act authorizes the removal, destruction, or obstruction of the Maine Lobsterman Memorial which is located near Maine Avenue in the District of Columbia as of the date of enactment of this Act. 
(b)Movement of memorialThe Maine Lobsterman Memorial referred to in subsection (a) may be moved from its location as of the date of the enactment of this Act to another location on the Southwest waterfront near Maine Avenue in the District of Columbia if at that location there would be a clear, unimpeded pedestrian pathway and line of sight from the Memorial to the water.  
4.Project for navigation, Washington Channel, District of Columbia 
(a)In generalThe portion of the project for navigation of the Corps of Engineers at Potomac River, Washington Channel, District of Columbia, as authorized by the Act of August 30, 1935 (chapter 831; 49 Stat. 1028), and described in subsection (b), is deauthorized. 
(b)Description of projectThe deauthorized portion of the project for navigation is as follows: Beginning at Washington Harbor Channel Geometry Centerline of the 400-foot-wide main navigational ship channel, Centerline Station No. 103+73.12, coordinates North 441948.20, East 1303969.30, as stated and depicted on the Condition Survey Anacostia, Virginia, Washington and Magazine Bar Shoal Channels, Washington, D.C., Sheet 6 of 6, prepared by the United States Army Corps of Engineers, Baltimore district, July 2007; thence departing the aforementioned centerline traveling the following courses and distances: N. 40 degrees 10 minutes 45 seconds E., 200.00 feet to a point, on the outline of said 400-foot-wide channel thence binding on said outline the following 3 courses and distances: S. 49 degrees 49 minutes 15 seconds E., 1,507.86 feet to a point, thence; S. 29 degrees 44 minutes 42 seconds E., 2,083.17 feet to a point, thence; S. 11 degrees 27 minutes 04 seconds E., 363.00 feet to a point, thence; S. 78 degrees 32 minutes 56 seconds W., 200.00 feet to a point binding on the centerline of the 400-foot-wide main navigational channel at computed Centerline Station No. 65+54.31, coordinates North 438923.9874, East 1306159.9738, thence; continuing with the aforementioned centerline the following courses and distances: N. 11 degrees 27 minutes 04 seconds W., 330.80 feet to a point, Centerline Station No. 68+85.10, thence; N. 29 degrees 44 minutes 42 seconds W., 2,015.56 feet to a point, Centerline Station No. 89+00.67, thence; N. 49 degrees 49 minutes 15 seconds W., 1,472.26 feet to the point of beginning, the area in total containing a computed area of 777,284 square feet or 17.84399 acres of riparian water way. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
